Public contracts in the fields of defence and security (debate)
The next item is the report by Mr Lambsdorff, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on the coordination of procedures for the award of certain public works contracts, public supply contracts and public service contracts in the fields of defence and security - C6-0467/2007 -.
Mr President, ladies and gentlemen, worldwide there are currently 13 EU missions through which we are helping to bring peace and stability. Nine missions have already ended. In many of these operations, armed forces, often including police officers, from our Member States enter difficult environments. At the same time, we all know that there are still many more trouble spots and that demand for European intervention in international politics is more likely to increase than decrease, and, unfortunately, we also know that we Europeans are often not in a position to carry out our missions in the way that we really ought to, with optimum equipment and in an interoperable and strategically redeployable manner. We must achieve this, as we owe this to our soldiers and police officers involved in operations throughout the world. This goal is a long way off, however.
One of the reasons for this is our fragmented defence equipment market. Our 27 Member States indulge in 89 different, sometimes even duplicated, research programmes. The US has only 29. There is far too little cooperation between the Member States in connection with product development. So-called traditional suppliers are preferred over non-traditional, but perhaps better suppliers and that is what we want to change.
Goods and services to the value of around EUR 91 billion are acquired each year on the European defence equipment market. Of this, only 13% is, on average, put out to tender Europe-wide. The sorry country bringing up the rear in this case, I might add, is Germany with only around 2%. The bottom line is that the internal market for defence-related products is not working. Many important innovations in this high-tech industry cannot be utilised, our armed forces do not get the best equipment and taxpayers' money is wasted. As a result, highly developed defence-related products are becoming increasingly expensive, while the defence budget remains the same or is even getting smaller. In this situation, it is clear what it is all about. It is not about greater arms expenditure, but about spending the existing money more wisely. That is what we need to do. We owe it to our taxpayers.
Therefore, in a report in 2005 this Parliament called on the Commission to submit a directive for this sector. It has done so, in agreement with both Parliament and the Council. It was important for us, and also for me as rapporteur, that President Sarkozy expressly mentioned the European defence equipment market in his speech about the priorities of the French Presidency. With that it was clear that Parliament, the Council and the Commission would work together on this in a united effort. The agreement at first reading is a result of this common political will. Tomorrow, we will - hopefully together - lay the foundation for a new European legal framework, which will ensure a genuine opening of the market and greater transparency and competition with regard to procurement.
We must also view this directive in context. In December, we successfully adopted the Directive on the transfer of defence-related products within the Community. The directive before us today is the second important building block in the European defence equipment package. Although the two directives function independently in theory, in practice they need one another. This is another reason why the completion tomorrow of our work on the defence equipment package is so important. It will not bring a revolution in the market overnight, that is clear, but it is an important step in the right direction and it is able to move European security and defence policy substantially further forward.
I would like to offer my sincere thanks to my colleagues, the shadow rapporteurs Charlotte Cederschiöld, Barbara Weiler and Gisela Kallenbach for their ever fair, sometimes critical, but always constructive cooperation. I would also like to thank the Council and the Commission. Everyone involved showed a wonderful mixture of political will, professionalism and a willingness to compromise.
We all owe it to our citizens to make constructive policy for Europe together. I hope that we will fulfil this obligation tomorrow for our sphere of competence with the adoption of this package. Incidentally, we should be having this debate in Brussels and not in Strasbourg. Thank you.
Member of the Commission. - Mr President, let me first of all apologise for the weakness of my voice, as I have a very heavy cold.
You are about to vote on the proposal for a directive on the procurement of defence and security equipment, which the Commission tabled in December 2007 as part of the so-called 'defence package'. This proposal is a major step forward towards the establishment of a common European defence market, which, by itself, is an important contribution to the Union's security and defence policy. In other words, this directive is a politically highly important instrument which will help to strengthen Europe's defence capabilities, make public spending more efficient and enhance the security of our citizens.
The negotiation process for the proposal has benefited from the close cooperation between Parliament, the Council and the Commission. Therefore, I would like to warmly thank the rapporteur, Mr Lambsdorff, for his intensive and efficient work to achieve an agreement with the Council in first reading. I would also like to thank the shadow rapporteurs for their constructive cooperation. I also want to congratulate the French presidency, together with the Slovenian presidency, for the way they successfully spurred the negotiations in Council. And last but not least, I would like to thank the Czech presidency for its commitment in finalising this file.
The Commission welcomes the text that we have now on the table. The new directive is tailor-made for defence and security procurement. It will give contracting authorities the flexibility they need to negotiate contracts which are often particularly complex and sensitive. It will also allow them to ask for specific security clauses to protect classified information and ensure their security of supply. All this makes the directive an instrument which Member States can apply to most of their defence procurement without putting at risk their security interests.
The new directive will also apply to sensitive procurements in the field of non-military security. This approach is in line with today's strategic environment, in which transnational threats and new technologies have blurred the dividing line between military and non-military, internal and external security. Public procurement cannot ignore these developments: in cases where equipment for police forces, for example, has features similar to those of defence equipment, it is only logical to make the same procurement rules applicable.
All this will have major advantages: the new directive will make it possible for Member States to limit the use of the derogation under Article 296 of the EC Treaty to exceptional cases. Hence, the principles of the internal market will, at last, apply to important parts of defence and security markets in Europe. Fair and transparent procurement rules will become applicable throughout the Union and allow companies to tender more easily in other Member States. European industries will get a much larger 'home' market with longer production runs and economies of scale. This, in turn, will reduce costs and lead to lower prices.
At the end, we will achieve greater openness of markets to the benefit of all: industries will become more competitive, armed forces will get better value for money, and taxpayers will benefit from more efficiency in public spending. All this is also the fruit of your work and your input. Let me therefore once again thank you and congratulate you on this.
Mr President, a European market in defence-related products is not created overnight, but the rapporteur has built up confident cooperation that has helped us, together with the Council, and in particular the Commission, to take a first, very important step. Now defence-related products will be clearly incorporated within the ground rules of the internal market, which should help to lower prices. Along with a more open market come increased European competitiveness and more efficient equipment production.
The French Government also deserves praise for its constructive role, but the rapporteur, Mr Lambsdorff, has, of course, been the most important contributor. I would also like to thank the defence industry for its valuable contribution, which has increased flexibility. Many elements from the 2004 Procurement Directive have been retained here. At the same time, respect is shown for national security interests and special conditions for supply and the protection of information, for example. Application of Article 296 is retained as per the current legislation, but misuse is prevented. This should also be welcomed by the industry, which will, of course, continue to be able to influence the implementation of the directive as well as the development of new practices.
We in Parliament are pleased that the Council has met us halfway with regard to the threshold values and transparency, to name just a couple of examples of the many successes of the European Parliament, the Committee on Internal Market and Consumer Protection and the rapporteur. I, personally, am pleased that it has been possible to resolve the most controversial issues with regard to existing EC law. If Parliament, as I hope and believe, widely supports this report, then an important and logical step forward will have been taken.
My sincere thanks go to all my fellow Members and other stakeholders who have helped to make this a constructive and exciting process.
Mr President, Commissioner, ladies and gentlemen, at the end of last year there were some remarkable headlines proclaiming 'the world is rearming', 'trade in weapons is booming', 'defence equipment industry - expensive through lack of competition' and other cases of corruption in Germany as well as in other countries of the European Union. We Social Democrats are absolutely clear in our opposition to this kind of arms race, this increase in weaponry, and also the laissez-faire attitude towards corruption. We are in agreement with our national colleagues on this issue.
The aims of this legislative package, with these two directives on transfer and procurement that we are discussing here today, will ensure that it is not just a matter of competitiveness, but also of putting a stop to the wasting of taxpayers' money on the production of defence equipment and of preventing corruption. These are good enough reasons alone for the Social Democrats to accept the result.
There will be a European legal framework for awarding contracts for goods and services in the area of defence and security, there will be more cooperation between the Member States, in other words no unnecessary overlaps and no deceiving of Member States by the arms companies, and there will be more competition overall and fewer exceptions under Article 296.
For us Members - for all groups, I believe - it was important for us to have introduced the Remedies Directive, in other words the directive prepared by Mr Fruteau. For the Council, it was not at all so clear cut. For us it was important for there to be sanctions in the event of corruption, even down to exclusion from contracts. I think that is something new for this industry, which has been spoilt up to now.
However, it was also important to us that the results be viable for all 27 Member States. Even if only six or seven Member States have their own production and a few less get involved in trade, it is important to have 27 States behind us. We have succeeded in that. I am not sure whether everything will work the way we imagine it will and therefore we have incorporated the fact that Parliament wishes to continue to have a certain amount of control. We want to be informed, not just automatically by the Commission, but we want to be informed of the results and about the transposition of this package of directives.
In future, when we will have an even stronger European internal market and will gain European powers, as Mr Sarkozy has of course planned, then the European Parliament as an elected institution in Europe must be involved in genuine control, a control that we have in the national parliaments, but do not yet have in the European Parliament. This, however, is a task for the future. In Germany, for example, we have got our fingers burnt with the production of defence equipment and increased prices. We have the Eurofighter - an excessively expensive, if not the most expensive, project - and I am sure that every Member State has similar experiences.
Finally, I do not wish to express my thanks. The cooperation was quite constructive and the results are, above all, significant. However, I would like to say quite openly that the parliamentary procedure was intolerable. Reaching compromises with the Council and the Commission at first reading simply should not be the work of this House. For this reason, this procedure must only be an absolute exception in future. It was not, in fact, necessary for this legislative package. We should stick to our guns and, immediately after the vote, do away with this type of procedure for non-parliamentary work.
on behalf of the ALDE Group. - Mr President, I wish to begin by congratulating my colleague, Mr Lambsdorff, on his excellent report. I know he dedicated himself to this very important work. I consider it vital to create a common arms market and to establish a legal framework for this in order to further develop the European security and defence policy (ESDP).
I also welcome the important achievement that the principles of the Treaty, in particular transparency, non-discrimination and openness, will also be implemented in the defence and security market and, as has already been said, this will result in an improvement of the efficiency of defence spending.
The Commission's proposal, as well as Mr Lambsdorff's report, managed to establish a set of rules concerning procurement contracts in the field of security and defence, which allow the proper functioning of the common arms market.
I want to refer to at least two major improvements for both suppliers and the contracting authorities which aim to protect the security of the EU and its Member States. I would mention here the provisions relating to the security of supply, namely information about tenderers and subcontractors provided to the contracting authorities and the commitments tenderers have to make to ensure security of supply. On the other hand, tenderers are also protected by the introduction of the review procedure, which guarantees the awarding process is fair and no discrimination occurs.
The proposal increases the transparency in the work procedure, but Member States should not at all be reluctant to it as their security interests are safeguarded, especially by maintaining the derogations from the disclosure of information when security interests are at stake.
In conclusion, I should like to emphasise the fact that it is very important for us to have a common European market for defence. At the same time, when we are discussing this issue - the common European defence market - or perhaps if we discuss more sensitive issues like offsets in the future, we should seriously take into consideration the strategic interests and the concrete situation of each and every Member State.
Mr President, Commissioner, Mr Lambsdorff has done an excellent job. Congratulations. The spending of public money has always stirred up strong feelings. This is especially true in the case of procurement for the army or defence forces. Large sums of money are involved and we need to select manufacturers and service-providers who provide the best service, rather than the cheapest solution. We need high quality at a reasonable price.
We also have to consider how thorough all the work will be and the quality of the materials used, as well as specific issues such as confidentiality, even secrecy, especially in relation to crucial issues. These matters are also linked to the issues of offsetting and ensuring a return on investment. I think that we will have to return to this subject. I believe that the position presented in the proposal for a directive is correct. In my opinion, the proposed solutions will increase the efficiency of the European public tender system in the field of defence. They deserve our acceptance.
Mr President, I would like to thank the rapporteur for his constructive cooperation, because for all the justified criticism of the procedure at first reading, this cooperation was in actual fact the prerequisite for the voice of Parliament clearly being heard in the trialogue.
We are deciding today on a compromise with regard to an object of trade, the previous market for which was limited to just a few Member States. It has been a really interesting experience for me just to see fundamental advocates of the internal market and competition suddenly pulling out all the stops to continue to be able to utilise national decision-making and isolation mechanisms. They did not succeed and that is a good thing.
Why was that? It was because more competition in the trade in defence equipment will hopefully in future result in a move away from the dictation of prices and in the chance that the public money designated for this purpose will be reduced and used more efficiently. The same goes for reducing corruption. We owe this to our citizens. It is also clear that unambiguous tendering conditions will now apply, which will lead to greater transparency in connection with the awarding of contracts and will at last also give SMEs a real chance of entering the market. Moreover, all conceivable loopholes for avoiding the tendering process have also been reduced, and any envisaged deviations must be agreed in advance with the Commission. The bartering which up to now has indeed been prohibited under law but has nevertheless been common practice has not been legalised by this directive. Last but not least, legal remedy can now be utilised for the first time.
I had hoped that we would Europeanise it further, reduce the threshold values and so gain greater transparency, but this is a major step in the right direction and I am looking forward to its transposition.
Mr President, this directive is part of the defence package, the context of which is, and I quote, 'the strategy for a stronger and more competitive European defence industry'. The principal guideline, as with so many things, is the free market for defence-related products too, in other words weapons, and weapons are for killing and waging war. The aim of the directive is to improve the efficiency and competitiveness of the arms industry in the EU. Mr Swoboda spoke plainly in the previous debate. He said that we need better initial conditions for the European arms industry in view of the competition, in particular from the United States.
In 2005, the EU Member States jointly became for the first time the top arms exporter in the world. Of these exports, 70% come from the four large nations of France, Germany, the United Kingdom and Italy. The main importer states are those of the Middle East. Our concern should not be for a more efficient arms industry, but rather for disarmament, and unlike the efficiency of the arms industry, for this there is no directive. It is very clear what this is really all about.
(DE) Mr President, ladies and gentlemen, I would also like to express my sincere thanks to the rapporteur from the Committee on the Internal Market and Consumer Protection, but also to the Subcommittee on Security and Defence and its chairman and draftsman of the opinion on the Lambsdorff report, my friend Karl von Wogau.
We are not talking here about the export of weapons to states outside the European internal market, only about the issue of how the sale and trade in weapons within the European internal market, that is in the 27 Member States of the European Union, can be made more cost-effective and more efficient. I very much welcome the fact that Parliament has taken up a common position here, because, as a result, citizens will ultimately make considerable savings in a market of around EUR 70 billion per year, and therefore can in some way be paid a peace dividend.
This work and - it is a little disappointing that so few representatives of the Council are here today - this decision are extremely welcome in the light of an extremely difficult discussion between the Member States in the past. As much as I agree with the opinion about the difficulties experienced in the trialogue, as expressed by the Social Democrats, I have to say that one day we will achieve a milestone in European defence policy with this. I am even more disappointed that so few fellow Members wish to be present for this decision.
This morning we celebrated 10 years of the euro. I hope that in a few years we will also look back on today, as this is a milestone in European cooperation between Member States in the area of defence and of foreign and security policy, because in future it will, in principle, be the case that whatever requirements we set in our own Member State, the same will also apply automatically in all the other Member States. This involves a large credit of trust that the Member States have now become willing to give. For this I am particularly grateful.
However, I would also like to thank the Commission, which has worked with much vigour on this directive, which has overcome the opposition in the Member States and which has tried constructively to help Parliament to find a way through the tangled undergrowth of public procurement law. The positive points have already been mentioned, including the improvements that will be made to procurement law and I do not wish to repeat these.
With the second part of the package for creating this genuine European internal market for defence-related products we have indeed come another important mile along the road. This also strengthens the autonomous ability of the European Union to respond to international crises, work to which Mr von Wogau has devoted himself in particular in the Subcommittee on Security and Defence. If then, as recently described, an autonomous operation of the European Union in Africa under the leadership of an Irish General with a Polish deputy and troops comprising members from 15 different Member States is possible, then it shows how far the European Union has come in building a Europe of Defence. We need to go further along this road. Thank you very much.
(PT) Mr President, firstly I would like to acknowledge the rapporteur, Mr Lambsdorff, and the shadow rapporteurs, particularly Mrs Weiler.
Ladies and gentlemen, I believe it to be essential that we move towards integration of national defence markets and even strategic coordination of their production. We must move forward, with all the necessary specificities and precautions, towards applying the basic rules of the internal market to the defence industries, increasing transparency in the tendering processes that are organised and the contracts that are awarded involving Member States of the European Union. However, at the same time we must help to create the conditions that will make European equipment and products more competitive in world markets.
It seems important to me, Commissioner McCreevy, that this directive be able to guarantee improvements in the legal framework for public contracts in the fields of defence and security. It must further the construction of the internal market while, obviously, respecting the rights and interests of Member States, especially in the field of security; I refer specifically to those that manufacture arms, munitions and defence and security equipment, such as my own country, for example.
I would also, Mr President, highlight the provisions that allow easier access to this market for small and medium-sized enterprises, specifically by improving the rules for subcontracting. I also emphasise the prospect of making a greater and more profound impact on the industrial fabric, in order to create a true European market in the defence industries. That may also contribute to strengthening research and development, not just within these industries, but also in a section of European industry that feeds off their development.
In conclusion, I believe reference could be made to the obvious link between the defence industries and the foreign policies of the Union. However, in response to a recent speech, I would like to quote a classical Roman saying: 'if you want peace, prepare for war'. In the European Union, as it is almost a pacifist superpower, we call these industries 'defence industries' and not 'war industries' because we want peace, not war. That is also why we need defence industries.
(PL) Mr President, the United States spends around USD 500 billion on defence. The European Union spends a little over 200 billion on the same. However, the question is whether, in return for this 200 billion, the military capabilities of the European Union Member States really reflect that investment, as is the case in the United States. When I was defence minister, I met industry representatives and told them that I was the minister responsible for national defence, and not industrial defence. I think that the sort of directive we are discussing today, and for which I would like to express my thanks and my gratitude to Mr Lambsdorff, will lead to the large sums that we spend on defence being used in a significantly more sensible and reasonable manner, and that the military capability of the European Union will reflect our level of spending on defence.
(DE) Mr President, ladies and gentlemen, I would like to point out once again that we are talking about a package: the resolution in December and this debate today. Only when we view both together - the regulation on transfers of defence-related products within the Community and now the procurement directive - do they make sense.
I have prepared the opinion of the Committee on Foreign Affairs. We had a core political objective, namely that with the harmonisation of the European arms industry and the liberalisation within the EU, tougher means of control with regard to the issue of exports outside the EU should at the same time be implemented. If we are going to mention the negative headlines, we should mention the good ones as well. At its last meeting at the end of last year, the Council, under the French Presidency, adopted the Code of Conduct as a legally binding instrument. That is a good thing and it is what this Parliament has always called for.
I would therefore like to point out once again that this harmonisation that we consider to be right - and not only the harmonisation, but also the development of a sanction mechanism that is to be used if this directive is contravened - is now also under the control of the nation states and the Members. We will follow this process, and not only the harmonisation, with great interest.
(FR) Mr President, I would like to add my support to the line taken by Mr Schwab a few moments ago. I would say that adopting this directive today is a major decision and we owe it to the very remarkable efforts of our rapporteur, Mr Lambsdorff, our shadow rapporteur, Charlotte Cederschiöld, whom I thank and naturally, the French Presidency who, at the end of last year, made great efforts to achieve a compromise.
In fact, what we are doing today is to finish a cycle which has been remarkably fast, that is to say a few months, which includes both the directive on the internal market in defence products, adopted in December, the Code of Conduct for exports, which became law at the same time and, finally, this directive reconciling Article 296 of the Treaty with the common rules on public contracts. In fact, this whole set, so to speak, commits us to what I will call 'communitisation' of the defence economy. This might, of course, appear to be inimical to the desire for sovereignty or even to the very characteristics of defence policies. In fact, this translates a desire for integration of state sovereignties.
The same thing will be noted in the field of justice. Throughout the French Presidency and since the Portuguese and Slovenian Presidencies, enormous progress has been made in yet another field in which national sovereignties wished to block any agreement or cooperation.
In fact, ladies and gentlemen, by adopting such a text, I believe we are helping to bring an end to the ideological debate on the nature and form of the European project. It is an area and a power, and it will be increasingly recognised in the fields of defence and foreign policy.
Mr President, as British Conservatives, we are generally strong protagonists of open markets, but, as a number of speakers have confirmed, the underlying thrust of this report is strengthening ESDP and EU integration rather than any real economic benefits. It certainly has nothing to do with strengthening defence capabilities.
I can see that there could be some marginal benefits in easier UK access to some other European countries' markets in defence-related procurement. But there is a far greater advantage for others to access the UK market, which has the largest defence spend - and, by the way, the UK already has the most open defence procurement market in Europe.
Of particular concern is that, under the proposed rules, a government or firm that has made huge investment in some aspect of defence R&D may no longer be in a position to recoup this investment in the development and production phase. Development contracts are expected to be opened up to European competition, leaving a national government with no means of protecting intellectual property, jobs or export opportunities. It will be a brake on R&D.
There are other concerns as well, but I have to say that this report is not really necessary from a defence, industrial or, indeed, economic point of view.
Mr President, the directive on defence procurement is an important step towards both the EDEM and the ESDP. I recognise the difficulties of reconciling free market principles with inevitable discretion on defence deals, and common rules covering the award of public contracts with individual practices regarding defence contracts.
This very complex set of regulations has, of course, to pass the test of practice, because trying to fit in the same box adverse elements like transparency and secrecy, and commonality and individuality, will require constant monitoring and the determination to penalise any individual attempt to favour one over the other in a continuous effort to keep a fine balance between all four.
Proper functioning will then be both a function and a reflection of the determination of the EU bodies to referee this nascent European market, and of the true willingness of national defence champions and the Member States behind them to respect and play the game according to these new rules.
One word on offsetting. For countries like mine, Romania, offset is, at least for the time being, an important mechanism to ensure the survival of our national industry.
(RO) European unity and security have again been put in jeopardy at the moment by both the financial and economic crisis and the energy crisis. This has shown once again that only unity and solidarity enable us to successfully tackle the major problems in the modern world.
The introduction of common, transparent rules governing procurement in the market for security and defence-related products is an important step in tightening European security policy. It is also a mechanism specific to the market economy enabling European industry to compete successfully with major global players, especially in the United States.
A sound Community scheme needs to be set up as soon as possible for handling information security, while an adequate control system needs to be put in place for exports of security and defence-related products and equipment to third countries. The ratification and enforcement of the Lisbon Treaty will allow well-structured cooperation to be established on a permanent basis in the area of security policy, which is essential to the EU's future.
(PL) Since the 1990s it has been clear that the fragmentation of the European defence markets has had negative economic repercussions. During the past 20 years, defence spending has been cut, leading to lower turnover and employment levels, as well as cuts in investment in the field of research and new military technologies.
Today, even the large Member States have trouble funding new defence systems. A European defence technological and industrial base should be created in order to develop the Member States' fundamental defence capabilities. This step is vital, in order to meet global challenges in the field of defence.
It is also important to have a harmonised European legislative framework, which would allow the Member States to implement Community provisions without threatening their own defence interests. We should not forget an important element, namely the introduction of a control procedure. It should aim to guarantee tenderers effective legal protection, foster transparency and prevent discrimination during the procurement process.
(EL) Mr President, I too should like to congratulate the rapporteur, Mr Lambsdorff, and the shadow rapporteurs on the important work they have done.
The main feature of the European market is the fragmentation that prevails at national level. Exports of products relating to the defence and security sector in question are subject to national licensing systems which differ in terms of procedure, scope and deadlines.
This new legislation promotes transparency and lays the foundations for creating a single open European market in defence equipment, which is also a basic factor in strengthening European security and defence policy.
It is also important that there are fundamental provisions governing the security of supply and information. The citation of Article 296 of the Treaty establishing the European Communities has also been clarified, but is now confined to actual derogations, as provided for in the Treaty and as requested by the European Court of Justice.
To close, I should like to point out that it is important that there are flexible arrangements which strengthen the role of small and medium-sized enterprises which, in some Member States, form a sector that employs thousands of workers.
Mr President, I would also like to congratulate Mr Lambsdorff for the excellent work he has done and of course his shadows, particularly, Mrs Cederschiöld, but let me also underline something that Mr Toubon said: the fantastic work done by the French presidency in achieving agreement on this directive.
I hope that when we return to it in a few years' time we will realise that we should not have been afraid to talk about a European defence equipment market because of a common European market. It is in the common defence interest of Europe and it is in the common interest of Europe to have more competition.
Let me highlight one part of this directive which is highly important for many Member States. This is particularly the text concerning subcontracting. I am very happy that the agreements reached with the Council and the Commission on the text concerning subcontracting have reflected to a large extent what Parliament has been pushing for, namely that there is more transparency in terms of subcontracting; secondly, that there is no discrimination on a national basis when subcontracts are being drafted and finally that national authorities have the ability to allow contractors to subcontract up to 30% of their contracts.
This is in the interests of bringing our industry together across Europe.
Member of the Commission. - Mr President, I would like to thank all the participants in the debate. It is clear that the present text is a compromise and as such cannot take on board all the suggestions made with the attention of improving it. At the same time, however, Parliament has many reasons to be satisfied.
Firstly, it was Parliament that asked the Commission in its resolution of 17 November 2005 in the Green Paper on defence procurement to prepare this directive. Hence, it is to a large extent Parliament's proposal.
Secondly, and even more importantly, the current text has benefited enormously from your input during the process. A huge number of amendments from the Committee on Internal Market and Consumer Protection report have been integrated, in particular with regard to the scope, the provisions on remedies, and transparency.
The Commission can accept all these amendments and therefore supports the text. We are convinced that this directive will make a difference and contribute to a real European defence market. Let us face it, only five years ago, the idea of building this market with Community instruments was pure science fiction to most people, but today it is about to become a reality. We should not miss this opportunity.
Madam President, I would urge my fellow Member Mr van Orden to consider the fact that the only person here who supports him is the German far-left extremist. To Mr Pflüger from the left, I would say that a glance at the law will facilitate its understanding. It is not about exports at all, it is about the European internal market.
Otherwise, what Mrs Weiler said is correct. She said that these products are expensive through lack of competition. Yes, when there is no competition, they are expensive. We will hopefully introduce more competition into the European internal market. This will certainly not make these products cheap, but perhaps more reasonably priced at least. This is a big opportunity, an opportunity for the industry to open up new markets and an opportunity for medium-sized companies to penetrate these markets, too. However - and this is quite important - it is also an opportunity for transparency and thus for civil society, which will be able to keep a better eye on the way this market is structured and on what is happening, and for many non-governmental organisations.
I would like to expressly thank Mr Mladenov and Mr Toubon for their reference to the unusual work involved in this project. In essence, it is a project under the second pillar, that is the strengthening of the European security and defence policy, using an instrument of the first pillar, namely an internal market directive. Without the splendid work of the French Presidency mediating between the Member States - an extremely difficult task - it would never have succeeded.
We must expand these opportunities. It will be an opportunity for the political Europe. It will be an opportunity for the Common Foreign and Security Policy and an opportunity for the Europe of values and of peace. This is an opportunity that we must take advantage of.
(DE) Madam President, I would like to make a request under Rule 145 of the Rules of Procedure. If you are addressed in person, you have the opportunity to respond briefly.
It will become clear relatively quickly who the extremists are here, if you take a look at what all this is about. It is about market extremism, which is evident in this area. I said that a more efficient defence industry within the European Union would naturally have an impact on arms exports. No one can deny that this is the case. To suggest anything else would indicate a total fixation on the European Union.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
I would like to highlight the importance of the proposal for a directive of the European Parliament and of the Council on the coordination of procedures for the award of certain public works contracts, public supply contracts and public service contracts in the fields of defence and security, which I strongly support.
The directive opens the way for basing public procurement in the field of security and defence on transparent criteria, without discriminating against tenderers from other EU Member States, whilst simultaneously guaranteeing the security of these countries. That is why it is so important to be able to invoke the clause in the Treaty establishing the European Community which provides that its provisions may be disregarded if that step is necessary to protect the essential interests of an EU Member State.
Joint production, joint purchasing, public procurement -especially in terms of the most technologically advanced, and therefore more expensive, equipment - will give the European Security and Defence Policy a better chance of success. The proposal for a directive, which I support, is a positive step towards opening up the markets of the EU Member States and reducing rivalry in the sector between countries which could make use of shared and cost-effective solutions.
At the same time, I would like to express my reservations regarding the order of preference of standards examined during the process of drawing up technical specifications for the purchase of defence equipment. Defence ministers should be responsible for establishing implementation priorities.
Moreover, I also noted the lack of any reference in this proposal to the Code of Best Practice in the Supply Chain of the European Defence Agency, which is implemented by suppliers. It is therefore not clear whether this criterion should continue to be taken into account when selecting suppliers.
It is my firm view that defence and security are of paramount importance to each Member State, but they are above all areas in the interest of every citizen in the European Union, as well as of the European defence industry.
It goes without saying that the option of derogating from this directive will continue to apply. For this reason, it is vitally important that Member States are urged to improve their legislation governing public procurement in the area of national security. They should also use the opportunity provided by Article 296 of the Treaty establishing the European Community, solely on the condition that they have guaranteed a similar level of transparency, accountability, focus on results and efficiency, including an adequate mechanism for settling disputes which have arisen.
I would like to state that a directive, no matter how comprehensive and specific it is, cannot replace the need for the EU's defence industry and, more generally, its security industry to have a clear vision. The lack of any vision and strategy cannot be compensated for by rules and exceptions which will make countries 'cheat' to protect their private interests, wholesale or retail, according to the size of their defence industry. For this reason, a strategy must be devised in this area, which will be in the interest of upholding European principles.